Citation Nr: 0336870	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in July 1972 with more 
than 34 years of service.  

This appeal arises from September and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which denied entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include a 
frozen right shoulder, rated as 50 percent disabling; 
traumatic arthritis of the left knee, rated as 30 percent 
disabling; and noncompensable disabilities of residual of a 
retinal hole in the right eye, hay fever with allergic 
rhinitis, residuals of a right inguinal herniography and 
status post TURP prostatic hypertrophy.  In combination the 
veteran's service connected disabilities are rated as 80 
percent disabling.  

2.  The veteran's non-service connected disabilities include 
degenerative arthritis of the right knee and hips, residuals 
of a fracture of the right wrist, presbyopia, cataracts and a 
retinal tear of the left eye, bilateral hearing loss, 
residuals of pneumonia, diverticulitis, herpes zoster, acne 
and senile dementia of the probable Alzheimer's type.  

3.  The veteran's educational background and employment 
history include graduating from college and obtaining a 
graduate degree, with highly skilled sedentary work in 
management and strategic planning.  

4.  The veteran's service connected disabilities, do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  




CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO sent the veteran a letter in May 2002 which outlined 
what evidence the veteran needed to provide to establish 
entitlement to the benefits he sought.  In August 2003 the RO 
issued a statement of the case to the veteran which listed 
the evidence which had been considered and explained what 
evidence was necessary to establish entitlement to a total 
rating.  The statement of the case included the provisions of 
38 C.F.R. § 3.159 (2002).  The veteran was provided written 
notification specific to his claim of the impact of the 
notification requirements on his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO afforded the veteran a VA examination and obtained an 
opinion as to whether or not the veteran's service-connected 
disabilities caused him to be unemployable.  There is no 
indication there are any other available relevant records.  
The Board has concluded there is no prejudice to the veteran 
in proceeding to adjudicate his claim.  

Factual Background.  The veteran's service-connected 
disabilities include a frozen right shoulder, rated as 50 
percent disabling; traumatic arthritis of the left knee, 
rated as 30 percent disabling; and noncompensable 
disabilities of residuals of a retinal hole in the right eye, 
hay fever with allergic rhinitis, residuals of a right 
inguinal hymnography and status post TURP prostatic 
hypertrophy.  In combination the veteran's service-connected 
disabilities are rated as 80 percent disabling.  The 
veteran's non-service connected disabilities include 
degenerative arthritis of the right knee and hips, residuals 
of a fracture of the right wrist, presbyopia, cataracts and a 
retinal tear of the left eye, bilateral hearing loss, 
residuals of pneumonia, diverticulitis, herpes zoster, acne 
and senile dementia of the probable Alzheimer's type.  

The veteran's original application for VA benefits dated in 
March 1989 reveals he graduated from the U.S. Military 
Academy in June 1938.  Subsequently, he earned a Masters of 
Business Administration.  He served as a General Officer in 
the United States Army for over 34 years.  At the time of his 
retirement he was serving as Chief of Staff of the Combined 
Military Planning Staff of the Central Treaty Organization.  
He retired from the service as a Major General.  

In August 2002 the RO arranged for the veteran to be examined 
by VA.  The examiner noted there had been no recurrence of 
his inguinal hernia after it was repaired in February 1972.  
In 1998 the veteran had a left total knee replacement.  The 
veteran's right shoulder had remained frozen in about the 
same degree as in 1989.  He had hay fever spray which was 
used as needed.  He was taking Tylenol every few days for his 
back pain.  The veteran was able to walk into the examining 
room with a rolling cart and the aid of his son.  Examination 
revealed no rhinitis.  No inguinal hernia was found.  His 
left knee was non-tender, flexed to 90 degrees and was stable 
to transverse and vertical pressure.  He was able to abduct 
the right shoulder to 25 degrees and adduct it to 20 degrees, 
flex to 20 degrees and extend to 10 degrees.  Examination of 
the spine revealed lumbar flexion and extension to 20 
degrees.  Lateral flexion and rotation were to 10 degrees on 
each side.  The veteran stood with about 20 degrees of lumbar 
flexion.  The diagnoses of his service-connected disabilities 
were frozen shoulder, periodic hay fever/allergic rhinitis, 
and left total knee replacement and degenerative joint 
disease of the lumbar and thoracic spines with thoracic 
kyphosis  The diagnoses of non-service connected disabilities 
included dementia.  

The VA examiner noted the veteran had recently been diagnosed 
with dementia.  He had been evaluated for cognitive loss.  He 
was incontinent and had major cognitive impairment with a 
mini-mental status score of 22.  In his comment at the end of 
the examination report the VA examiner stated that it was not 
likely that the veteran's service-connected conditions 
prevented him from attaining gainful employment.  

In November 2002 the RO received a letter from St. Luke's 
Internal Medicine.  The veteran's physician Dr. CLT stated in 
the October 2002 letter that the veteran had been diagnosed 
with senile dementia of the probable Alzheimer's type which 
was a cognitive disorder.  It had become quite severe and had 
caused the veteran to lack sufficient short-term memory 
capacity and judgment to do simple arithmetic or have the 
capacity to effectively manage his affairs.  In a July 2003 
rating decision the RO found the veteran to be incompetent to 
manage his VA payments.  

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16 (2001).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2003).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2003). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

Analysis.  As a threshold matter the Board notes the veteran 
has one service connected disability rated 40 percent or more 
disabling and that in combination his service-connected 
disabilities are rated as 70 percent or more disabling.  He 
meets the threshold criteria for consideration of a schedular 
total rating based on individual unemployability due to 
service-connected disability outlined in 38 C.F.R. § 4.16(a).  

The question presented in this case is first whether or not 
the veteran is able to follow a gainful occupation and if not 
is it due to service-connected disability.  Clearly, the 
veteran is no longer able to work.  Due to his advancing age 
and his cognitive impairment the veteran is unemployable.  
Dementia probably related to Alzheimer's has been diagnosed 
and the veteran has been found to have a major cognitive 
deficit.  This alone would preclude the veteran from 
employment.  Nevertheless, the Board still is required to 
decide, without regard to the nonservice-connected 
disabilities or his age, whether the appellant's service-
connected disability is sufficiently incapacitating as to 
render him unemployable.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 
2 Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
nonservice-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  

In this case the veteran's compensable service connected 
disabilities include, a frozen right shoulder and 
degenerative joint disease of the lumbosacral and thoracic 
spines and left knee.  The veteran's other service connected 
disabilities were not found to cause any impairment on 
examination in August 2002.  There were no residuals of a 
hernia or the retinal hole in the right eye.  The functional 
impairment found on examination was orthopedic in nature.  
The veteran demonstrated limitation of motion of the back and 
right shoulder.  The veteran was status post left knee 
replacement.  

The veteran's impairments related to his service-connected 
disabilities are orthopedic in nature which would preclude 
any type of physical labor.  A review of the veteran's 
educational and occupational history reveals he served in 
management and strategic planning and holds an advanced 
degree in business administration.  His education and 
experience qualifies him to hold a managerial or 
administrative position which would not require manual labor.  
The veteran's orthopedic disabilities would not preclude 
someone with his advanced education and experience in 
management and strategic planning from functioning in a 
sedentary job.  The VA examiner in August 2002 stated it was 
unlikely the veteran's service-connected disabilities would 
prevent him from attaining gainful employment.  There is no 
competent medical evidence of record which indicates the 
veteran's service-connected disabilities would prevent the 
veteran from being gainfully employed.  

The Board has concluded that the preponderance of the 
evidence is against the claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

A total rating based on individual unemployability due to 
service connected disability is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



